DETAILED ACTION
This office action is in response to communication filed on 30 September 2020.

Claims 1 – 17 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Letter Restarting Period of Reply
Examiner has reevaluated the previous rejection and updated it in this mailing.  This restarts the period of response and should be the rejection referenced going forward.  


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite acquiring a schedule of users registered in a workflow system, and notifying a user who has a possibility of making a request that users who process request are absent if absence plan detected. Dependent claims further limit the abstract idea claimed.  This describes time off or vacation planning for an organization, which is business relations.  Business relations are a sub-category of certain methods of organizing human activity.  Certain methods of organizing human activity are two groups defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as processing apparatus, processor, computer readable medium, and computer.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea.  These claimed computer components appear to describe decision making and notification with acquired data. This is a well-understood, routing, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ 2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2005/0288987 (hereinafter, Sattler) in view of U.S. P.G. Pub. 2017/0083867 (hereinafter, Saxena).

Regarding claim 1, Sattler teaches an information processing apparatus comprising: a processor configured (¶ 84, “Each may also include addressable memory (e.g., random access memory, cache memory) to store data and/or sets of instructions that may be included within, or be generated by, the machine-readable instructions when they are executed by a processor on the respective platform.”) 
to acquire a schedule of one or more users registered in a workflow system (¶ 44, "Several techniques may be used to initiate the process acquire the employee's vacation balance. For example, a form may be called-up on the employee's terminal (110). The form may contain an active embedded script that automatically requests and receives the vacation balance from the process engine (140). As another example, in response to the employee initiating the process (502/202) via a pull-down menu in groupware software") (¶ 45, "some or all of the conflict information may be acquired and/or displayed before the employee enters proposed vacation dates. Further, the vacation dates may be proposed before the conflict information is acquired from the process engine (140). Further, scheduling information may be acquired before dates are received, and then highlighted or annotated after the proposed vacation dates are received") (¶ 48, "FIG. 6, is an example of the representation of data as presented to the employee in a calendar-style format allowing easy visualization. The symbols used with the date entries in this example are identified in a legend (610). Date entries are illustrated along a timeline (620), together with conflict and scheduling information (640).").
Sattler teaches that there can be conflicts determined and displayed via a pop-up (¶ 49, "Whether information about other personnel is displayed to the employee for conflict resolution may depend upon a rank (e.g., security authorization) of the employee. Scheduling information of other personnel can be used to determine conflicts even if the schedules of other personnel are hidden from the employee. If the schedules of other personnel are not displayed, an indication may be provided indicating that there is overlap with another member of a group without disclosing detailed information (for example, by pop-up)."), which one could conclude that the manager approving the request is unavailable is a conflict. However, Sattler does not explicitly teach to notify a user who has a possibility of making a request that a specific user who processes the request plans to be absent if a plan of absence of the specific user is detected.  In the analogous art of document approval workflow, this is taught by Saxena (abstract, “Improved workflows allow delegation of authority to electronically sign a document according to a delegation rule. The delegation rule specifies a document criterion and a delegate who is authorized to sign documents meeting the criterion. The criterion may be based on subject matter, document originator, or receipt time. Delegation rules can also be invoked in response to specified conditions or events, such as receipt of an automated out-of-office notification, or failure to receive any response to a signature request within a certain time.”) (¶ 10, “The delegation rule optionally specifies one or more document criteria which may be based, for example, on subject matter (for instance, all documents containing a particular keyword or all documents categorized into a certain category), document originator (for instance, all documents received from an identified user), or receipt time (for instance, all documents received in the next two weeks). Delegation rules can also be invoked in response to specified conditions or events, such as receipt of an automated out-of-office notification, or failure to receive any response to a signature request within a certain time. When an electronic signature system processes a document meeting the specified criteria, or detects one of the specified conditions or events, the document is sent to the delegate for signature instead of the originally intended signatory. The workflow initiator is optionally notified of such delegation before the document is sent to the delegate, thus giving him/her a degree of control over the delegation.”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine employee vacation request processing of Sattler with the workflow document signature processing of Saxena.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of ensuring that the requesting user is notified that there is a delay to prevent not getting vacation approved/  Sattler teaches notifying all the other interested parties, including reviewers, and Saxena would merely add a notification for the requester, so that they are not out of the loop as to what is happening behind the scenes in the system for their request.  This would improve employee morale by preventing increased rejections in time off requests, and it would improve the user experience to have all available data provided to the requesting user.
	
Regarding claim 2, Sattler and Saxena teach the information processing apparatus according to Claim 1. Sattler teaches wherein the processor sets a user satisfying a predetermined condition with respect to a request history as the user who has the possibility of making the request (¶¶ 21-22, “After the vacation request is submitted (220), the process engine (140) may again query the framework (224) for information to be used in the decision making. The cumulative data is integrated and processed for presentation (226) to a manager. A notice may be forwarded (228) to the manager indicating that the process request has been received. Forwarding may be, for example, by e-mail sent through the groupware system (156) or by a posting to a worklist through the worklist management system (160). The notice may indicate that the vacation request has been received, may include all or some of the information that the decision maker will use when deciding whether to approve the request, may include a link to a web or network location, may include a form including a script which will populate fields of the form, or may include a combination thereof.”) (¶ 32-34, “FIGS. 4A-4C are an example of the representation of data as presented to the manager. In this example, the data is formatted by the process engine (140) for Microsoft.RTM. Excel.RTM. in a calendar-style for easy visualization. FIG. 4A through FIG. 4C are a same example, with different portions of the information being expanded and collapsed between figures (i.e., "+" and "-" buttons 495). The example representation includes a legend (410), a timeline (420), an indication of the vacation dates requested (430), and conflicts (440). Additional information about each entry can be determined by way of a or separate window or a pop-up (480) that appears when the entry is selected, or by providing a separate active display field/box which displays more information when the entry is selected. Selection of an entry may comprise passing a cursor or pointer over the entry, or by actual selection (e.g., a mouse "click" or key-stroke to select the entry). Additional information may also be presented, such as the number of days taken and allocated to personnel (490). Personnel may be flagged to facilitate decision making. For example, if FIG. 4A, personnel are flagged (450) to highlight who has taken too few vacation days ("&lt;") and who has taken a high number of vacation days ("&gt;"). Likewise, personnel who have taken little or no vacation days may be flagged. Similar notation is illustrated in FIGS. 4B and 4C to show progress on projects and attendance/enrollment at trainings. Color-coding or other notation may also be used.”).

Regarding claim 3, Sattler and Saxena teach the information processing apparatus according to Claim 2. Sattler teaches wherein the user satisfying the condition is a user who has made requests for a number of times or at a frequency exceeding a predetermined threshold value (¶ 23, “The process engine (140) provides the manager with the integrated data (230), including information from the vacation request, a number of vacation days already taken by the employee, and information regarding potential conflicts with the employee's proposed vacation. The integrated data may also include, among other things, taken and open vacation days per employee in the organization or some subset of employees thereof.”).

Regarding claim 4, Sattler and Saxena teach the information processing apparatus according to Claim 2. Sattler teaches wherein the user satisfying the condition is a user whose average value of a length of a period from when a request is made to a desired deadline is smaller than a - 38 -predetermined threshold value (¶ 34, “Additional information may also be presented, such as the number of days taken and allocated to personnel (490). Personnel may be flagged to facilitate decision making. For example, if FIG. 4A, personnel are flagged (450) to highlight who has taken too few vacation days ("&lt;") and who has taken a high number of vacation days ("&gt;"). Likewise, personnel who have taken little or no vacation days may be flagged.”) (Examiner note: too few days is a threshold).

Regarding claim 5, Sattler and Saxena teach the information processing apparatus according to Claim 1. Sattler teaches wherein the processor displays the plan of absence of the specific user on a screen used for making a request (¶ 48, “FIG. 6, is an example of the representation of data as presented to the employee in a calendar-style format allowing easy visualization. The symbols used with the date entries in this example are identified in a legend (610). Date entries are illustrated along a timeline (620), together with conflict and scheduling information (640). Additional information about each entry can be determined by way of a separate window or a pop-up (660) that appears when the entry is selected, or by providing a separate active display field/box which displays more information when the entry is selected. The various pieces of information can be expanded for viewing using "+" and "-" symbols (690) illustrated along the left side of the figure ("+" not shown, but see "495" in FIGS. 4A-4C).”) (¶ 22, “A notice may be forwarded (228) to the manager indicating that the process request has been received. Forwarding may be, for example, by e-mail sent through the groupware system (156) or by a posting to a worklist through the worklist management system (160). The notice may indicate that the vacation request has been received, may include all or some of the information that the decision maker will use when deciding whether to approve the request, may include a link to a web or network location, may include a form including a script which will populate fields of the form, or may include a combination thereof.”) (Examiner note: email is a type of display, and display to workgroup includes requesting employee) (¶ 56, “A first example of proactive action is sending out reminders. If a reminder has not yet been sent (726), the process engine sends out a reminder message (730) to the decision maker (e.g., e-mail or instant messaging). If a reminder (or reminders, depending upon settings and the proximity of the due date) has been previously sent (726), but no response was received, a second example of proactive action is checking (728) to see if a substitute decision maker/manager is available to consider the vacation request. An appropriate substitute may be determined based in part upon preferences, human resources data, designations, lists, etc. stored in the process engine framework. A substitute may also be designated by the decision maker. If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker, and notify the original decision maker and/or withdraws the original notice (732).”).
This is also taught by Saxena (¶ 10, “The workflow initiator is optionally notified of such delegation before the document is sent to the delegate, thus giving him/her a degree of control over the delegation.”)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine employee vacation request processing of Sattler with the workflow document signature processing of Saxena.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of ensuring that the requesting user is notified that there is a delay to prevent not getting vacation approved/  Sattler teaches notifying all the other interested parties, including reviewers, and Saxena would merely add a notification for the requester, so that they are not out of the loop as to what is happening behind the scenes in the system for their request.  This would improve employee morale by preventing increased rejections in time off requests, and it would improve the user experience to have all available data provided to the requesting user.

Regarding claim 6, Sattler and Saxena teach the information processing apparatus according to Claim 5. Sattler teaches wherein the processor further displays a time when the specific user is to resume the processing of the request in addition to the plan of absence (¶ 49, “Whether information about other personnel is displayed to the employee for conflict resolution may depend upon a rank (e.g., security authorization) of the employee. Scheduling information of other personnel can be used to determine conflicts even if the schedules of other personnel are hidden from the employee.”).

Regarding claim 7, Sattler and Saxena teach the information processing apparatus according to Claim 6. Sattler teaches wherein the time is displayed on a screen used for making a request by a user who is not notified that the specific user plans to be absent (¶ 37, “As an embodiment, when event times and dates are changed via the user interface and submitted to the process engine (140), the event information is updated across the process engine's framework. Likewise, an "update" feature can be provided so that if time and date information is changed elsewhere, the displayed information is also updated”).

Regarding claim 8, Sattler and Saxena teach the information processing apparatus according to Claim 5. Sattler teaches wherein the plan of absence of the specific user is displayed in association with a button used for making a request (¶ 49-50, “Whether information about other personnel is displayed to the employee for conflict resolution may depend upon a rank (e.g., security authorization) of the employee. Scheduling information of other personnel can be used to determine conflicts even if the schedules of other personnel are hidden from the employee. If the schedules of other personnel are not displayed, an indication may be provided indicating that there is overlap with another member of a group without disclosing detailed information (for example, by pop-up). The employee's vacation balance is included, as is the balance of the number of days completed on the projects (i.e., 80 days of 130 days completed). Buttons are included for "vacation" to enter vacation dates, "submit" to submit the vacation request for processing, and "resolve" to initiate automated conflict resolution.”).

Regarding claim 9, Sattler and Saxena teach the information processing apparatus according to Claim 8. Sattler teaches wherein a time when the specific user is to resume the processing of the request is also displayed in association with the button (¶ 49-50, “Whether information about other personnel is displayed to the employee for conflict resolution may depend upon a rank (e.g., security authorization) of the employee. Scheduling information of other personnel can be used to determine conflicts even if the schedules of other personnel are hidden from the employee. If the schedules of other personnel are not displayed, an indication may be provided indicating that there is overlap with another member of a group without disclosing detailed information (for example, by pop-up). The employee's vacation balance is included, as is the balance of the number of days completed on the projects (i.e., 80 days of 130 days completed). Buttons are included for "vacation" to enter vacation dates, "submit" to submit the vacation request for processing, and "resolve" to initiate automated conflict resolution.”) (Examiner note: conflict resolution includes time of reviewers).

Regarding claim 10, Sattler and Saxena teach the information processing apparatus according to Claim 1. Sattler teaches wherein if the plan of absence of the specific user overlaps a desired deadline indicated in the request, the processor transmits a notification prompting a user processing the request prior to the specific user to perform the processing (¶ 56, “checking (728) to see if a substitute decision maker/manager is available to consider the vacation request. An appropriate substitute may be determined based in part upon preferences, human resources data, designations, lists, etc. stored in the process engine framework. A substitute may also be designated by the decision maker. If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker”).

Regarding claim 11, Sattler and Saxena teach the information processing apparatus according to Claim 10. Sattler teaches wherein a transmission destination for the notification prompting the user to perform the processing is a user processing the request immediately before the specific user (¶ 56, “If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker”).

Regarding claim 12, Sattler and Saxena teach the information processing apparatus according to Claim 10. Sattler teaches wherein the notification prompting the user to perform the processing includes an absent period of the specific user (¶ 56, “If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker”).

Regarding claim 13, Sattler and Saxena teach the information processing apparatus according to Claim 11. Sattler teaches wherein the notification prompting the user to perform the processing includes an absent period of the specific user (¶ 56, “If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker”).

Regarding claim 14, Sattler and Saxena teach the information processing apparatus according to Claim 10. Sattler teaches wherein the notification prompting the user to perform the processing includes a processing deadline demanded to a user receiving the notification (¶ 56, “If a reminder (or reminders, depending upon settings and the proximity of the due date) has been previously sent (726), but no response was received, a second example of proactive action is checking (728) to see if a substitute decision maker/manager is available to consider the vacation request. An appropriate substitute may be determined based in part upon preferences, human resources data, designations, lists, etc. stored in the process engine framework. A substitute may also be designated by the decision maker. If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker, and notify the original decision maker”).

Regarding claim 15, Sattler and Saxena teach the information processing apparatus according to Claim 11. Sattler teaches wherein the notification prompting the user to perform the processing includes a processing deadline demanded to a user receiving the notification (¶ 56, “If a reminder (or reminders, depending upon settings and the proximity of the due date) has been previously sent (726), but no response was received, a second example of proactive action is checking (728) to see if a substitute decision maker/manager is available to consider the vacation request. An appropriate substitute may be determined based in part upon preferences, human resources data, designations, lists, etc. stored in the process engine framework. A substitute may also be designated by the decision maker. If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker, and notify the original decision maker”).

Regarding claims 16 and 17, the claims recite substantially similar limitations to claim 1.  Therefore, claims 16 and 17 are similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623